United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3167
                                     ___________

Judith Lamb,                         *
                                     *
                   Appellant,        *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *     [UNPUBLISHED]
                                     *
                   Appellee.         *
                                ___________

                              Submitted: April 6, 2000

                                   Filed: April 21, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Judith Lamb appeals the district court's grant of summary judgment upholding
the Commissioner's decision to deny Lamb disability insurance and supplemental
security income benefits. After careful review of the administrative record and the
parties' briefs, we conclude no error of law or fact appears and an opinion would lack
precedential value. We thus affirm the district court without further discussion. See 8th
Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-